Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 12, 13, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGillicuddy et al. (US Pub. No. 2018/0353999 A1).

As to claim 9, McGillicuddy shows that receiving the request for the database record includes receiving a request for a sanitization record (paras 46 and 62).
AS to claim 12, McGillicuddy shows a method (Figs. 1 and 18 and paras. 46 and 105) for reporting an occurrence of an issue (spill/cleaning condition) relating to a point of interest in a business (facility 22, Figs. 1 and 4 and paras 46 and 62) comprising: a. in 
As to claim 13, McGillicuddy shows that the request to report the issue is a request to report a cleaning issue (Fig. 6 and para. 64).

As to claim 18, McGillicuddy shows that the administrator communicates via SMS with the employee resolving the issue (Fig. 17 and para. 89).
As to claim 19, McGillicuddy shows that the administrator provides notifications and resolves issues from a computer (Fig. 18 and para. 121).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGillicuddy in view of Braun (US Pub. No. 2015/0112704 A1).
As to claim 2, McGillicuddy shows that the database record is updated from the same notification (Fig. 6 and para. 64). 
McGillicuddy does not show that the notification comprises a link to a portal which identifies the issue.
Braun shows that a notification comprises a link to a portal which identifies an issue (para. 118).

As to claim 5, McGillicuddy shows the method of receiving a report relating to the point of interest from the first mobile device (Figs. 2 and 3 and paras. 47 and 58).
McGillicuddy does not show the report regarding a medical issue, an object, an area, and a person, and designating a status for the report as unresolved.
Braun shows report regarding a medical issue, an object, an area, and a person, and designating a status for the report as unresolved (para. 118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of McGillicuddy with those of Braun because designing the system in this way allows the device to notify a first responder of a medical emergency (para. 118).
As to claim 6, McGillicuddy shows determining what the report is and sending an alert regarding the issue to a group consisting of: the second device and an administrator (Fig. 6 and para. 64).
As to claim 7, McGillicuddy shows the method of completing a task to address the report relating to the point of interest and changing the status for the report relating to the point of interest from unresolved to resolved (paras. 57, 61 and 64).

As to claim 14, McGillicuddy does not show that the notification comprises a link to a portal which identifies the issue.
Braun shows that a notification comprises a link to a portal which identifies an issue (para. 118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of McGillicuddy with those of Braun because designing the system in this way allows the device to notify a first responder of a medical emergency (para. 118). 
As to claim 16, McGillicuddy shows a screen portal to elect to resolve the issue (paras. 57, 61 and 64).
McGillicuddy does not show that the link is a unique link.
Braun shows that a notification comprises a unique link to a portal which identifies an issue (para. 118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of McGillicuddy with those of Braun because designing the system in this way allows the device to notify a first responder of a medical emergency (para. 118). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGillicuddy in view of Shah (US Pub. No. 2018/0336286 A1).
As to claim 10, McGillicuddy does not show providing the database record requested includes providing a verified record from a blockchain ledger.
Shah shows that providing a database record requested includes providing a verified record from a blockchain ledger (para. 135).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of McGillicuddy with those of Shah because designing the system in this way allows the device to eliminate risks (para. 131). 
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627